Case 1:19-cr-00151-TFH Document 11 Filed 07/09/19 Page 1of1

Rev 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA FILED

JUL - 9 2019

Clerk, U.S. District & Bankruptcy

 

UNITED STATES OF AMERICA ) Courts for the District of Columbia

)
VS. ) Criminal Case No.: 19-15]

)

JACOB WALLACE
)

WAIVER OF INDICTMENT
1, JACOB WALLACE , the above-named defendant, who is accused of

 

Destruction of Government Property - 13 U.S.C. § 1361

being advised of the nature of the charge(s), the proposed information, and of my rights, hercby

waive in open court on July 9, 2019 prosecution by indictment and consent that

 

the proceeding may be by information rather than by indictment.

     
  

Defendant

if

Counsel Defender

soto? Wha —~ Date: 07/09/19

THOMAS E. HoGas)
United States District Judge

 

 
